                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DISTRICT

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
v.                                            ) No. 4:19CR0583 SRC (NAB)
                                              )
KYLE GREEN,                                   )
                                              )
                       Defendant.             )

          GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION FOR
     RECONSIDERATION AND DE NOVO REVIEW OF THE DENIAL OF PRETRIAL
                              RELEASE


        Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Colleen Lang, Assistant United

States Attorney for said district, and files its’ response to the Defendant’s motion to revoke the

Magistrate Judge’s detention order.

        In this case, the defendant has been charged by Indictment with Count One: Attempted

Online Enticement of a Minor and Count Two: Attempted Receipt of Child Pornography. The

Government requested the defendant be detained awaiting trial due to the defendant being a

danger to the community and a flight risk. The Government relied on the nature of the charges

indicted, the circumstances surrounding the case, and the testimony presented at the detention

hearing. The Magistrate Court granted the Government’s motion and ordered the Defendant

detained while awaiting trial.

        In the Court’s Order, Magistrate Judge Mensah found that while the defendant was able

to rebut the presumption, detention was still warranted to assure the safety of the community.


                                                 1
(Doc. #15 at 3). Magistrate Judge Mensah clearly stated her reasoning for this decision. In the

Magistrate Court’s Detention Order, she states “there is compelling evidence in this case that,

within a span of less than a year, defendant was caught on two separate occasions apparently

actively attempting to entice minor females to have sex with him. . . . the nature and seriousness

of danger to minor girls specifically and the community at large is significant.” (Doc. #15 at 3).

The Magistrate Judge’s ruling to detain should be upheld.

         Attempted Online Enticement of a Minor Title 18, U.S.C. Section 2422(b) and
         Attempted Receipt of Child Pornography, Title 18, U.S.C. Section 2252A(a)(2) are
              presumption of detention charges under Title 18 Section 3142(e)(3)(E)

       Under Title 18 U.S.C., Section 3142(e)(3)(E), subject to rebuttal by the defendant, it shall

be presumed that no condition or combination of conditions will reasonably assure the

appearance of the person as required and the safety of the community if the judicial officer finds

that there is probable cause to believe the person committed – an offense involving a minor

victim under section 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1),

2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), . . . and 2422. Thus, since the defendant has

been indicted by a Grand Jury for two counts that fall within Title 18, Section 3142(e)(3)(E),

there is a rebuttal presumption of detention in this case. In an Opinion and Order from the North

District of Indiana in a similar case, District Court Judge Jon Deguilio described this as,

“Congress has placed a statutory finger on the scale, weighing against the defendant. Pursuant to

18 U.S.C. § 3142(e)(3)(E).” In that same Opinion and Order, Judge Deguilio went on to say,

“The government has substantiated the charges to the level required at this stage of a criminal

proceeding, and Congress has mandated (quite reasonably) that, provided that probable cause is

demonstrated, those who victimize minors are presumed to pose a danger to the community. See

§ 3142(e)(3)(E).” United States vs. Troup, 2012 WL 1301244.
                                                 2
       In the case at hand, the Government proffered evidence at the detention hearing that was

sufficient to demonstrate that there was probable cause to believe the defendant had committed

the acts charged in the Indictment. As such, the presumption that no condition (or combination

of conditions) will reasonably assure the safety of the community applies. However, even if the

defendant met his burden of production to rebut the detention presumption, we argue that there is

sufficient evidence to establish he is a danger to the community.

       Factors Under Title 18 U.S.C. Section 3142(g) Show Detention is Necessary.

       Title 18 U.S.C. Section 3142(g) lists the factors for the Judge to consider on pre-trial

detention. These factors include the nature of the charge; the weight of the evidence; the history

of defendant; the defendant’s character; whether the defendant was on probation or parole; and

danger to the community. While the defendant was not on parole or probation when he committed

this crime, the crime charged is a serious offense involving the attempted exploitation of a minor.

There is significant evidence showing the defendant is one whom committed the crime and the

defendant is looking at a lengthy prison sentence if convicted.

       Specifically in regards to the nature of this case and the evidence against the defendant,

he should be detained. A factual summary of the case is as follows: in December of 2018, Sgt.

Adam Kavanaugh of the St. Louis County Police Department was undercover on an social media

application. Sgt. Kavanaugh was posing as an adult woman with a fourteen-year-old daughter.

In the undercover capacity, Sgt. Kavanaugh posted online that was “she” interested in “taboo”

and “incest.” On December 3, 2018, the defendant responded to the undercover (hereafter “UC”)

stating he had similar interests. The two began to send each other messages over the social media

application “KIK.” Defendant Green confirmed with the UC that she has a fourteen-year old

daughter and told the UC he likes to watch and look at photos and videos of minors. The UC

                                                3
and Green agreed to meet at a hotel where Green would have sex with the fourteen-year old girl

and the mother. Green agreed to bring the condoms. Defendant Green asked the UC to send a

photograph of the fourteen-year old girl, and specifically asked for a photograph that showed the

child’s “boobs, butt, pussy, Spread.” UC told Green the requested photographs would be sent to

him encrypted. The UC sent three image files to the defendant, two of them were corrupt files

that cannot open, and the third image was of an adult. Defendant Green received the files,

purporting to be child pornography, and told the UC that he was unable to open them and asked

the UC to send the files again. UC again sent the corrupted files, which Green could not access.

UC and Green agreed to meet at a hotel in Brentwood, Missouri, on December 12, 2018, so

Green could have sex with the fourteen-year-old girl. The UC agreed to bring the child

pornography photographs to their hotel meeting to give to the defendant since he had been

unable to access them earlier. On December 12, 2018, Defendant Green arrived at the hotel at the

scheduled date and time. A female undercover officer met Green and handed him a thumb drive

of purported child pornography, which he accepted. Defendant was then placed under arrest.

After arrest, defendant was interviewed and released pending a further investigation.

       On Saturday, June 29, 2019, O’Fallon, Illinois Police were notified that the group “KTS

Predators Hunters” had posted a 21 minute video to Facebook which depicted an incident at a

McDonald’s in Caseyville, Illinois. “KTS Predator Hunters” are a group of truck drivers, who

are not affiliated with law enforcement, that create their own undercover stings online to find

adult men looking for children. In the Facebook video, two adult members of the “KTS Predator

Hunters” group describe how they pretended to be a thirteen-year old girl online and had

communications with Defendant Green. Green had agreed to come meet two “thirteen year old

girls” at McDonalds for some “cuddles, snuggles, and Netflix.” It is clear from the video, that it

                                                 4
is defendant Green who pulled up to meet the female children, but is instead confronted by

members of KTS Predator Hunters. On July 25, 2019, a federal Grand Jury indicted the

defendant for the December 2018 crimes.

       Thus, the defendant was caught by St. Louis County Police attempting to receive child

pornography and attempting to have sex with a fourteen-year-old girl. The defendant went so far

as to go to a hotel to meet the child, who ended up being police. Then after that arrest, the

defendant, six months later, be-friended another underage child online and attempted to meet her

to engage in physical sexual contact, but again it turned out to be a ruse. Defendant cannot seem

to stop himself from going online and meeting children.

       At the detention hearing, the defendant’s father testified the defendant could live with

him at his home if defendant was released from custody. However, the defendant’s father lives

near a middle school and there was no indication from the testimony that the defendant would be

monitored by an adult during the day when he is home.

       FBI Special Agent David Rapp testified for the government at the detention hearing in

front of Magistrate Judge Mensah about the facts of this case and the June incident with KTS

Predator Hunters. Magistrate Judge Mensah found Agent Rapp’s testimony credible.

       The defendant is a real danger to children in the community and poses such a risk that

GPS monitoring and home confinement are not enough. Without being detained in jail, the

defendant is still able to use a phone or leave his residence. Detention is only way to ensure that

his actions will be monitored. The Grand Jury has heard the facts of the case and made a

probable cause determination by filing a true bill. The Government proffered evidence at the

hearing that demonstrated there is probable cause for the charges and that the defendant is a



                                                 5
danger. Further, the Pre-Trial Release Officer assigned to the case is also recommending

detention due to a risk of the flight and danger to the community. Doc. #10.

       The defendant is facing serious charges that carry mandatory minimum sentences. The

natures of these serious charges, coupled with the weight of the evidence against him and the fact

he was caught twice trying to meet a minor for sex prove he is a danger. Community supervision

cannot adequately protect the public in this case.

                                         CONCLUSION

       Based on the facts of the case, the nature of the charges involving a minor, the

defendant’s willingness to meet another child online and then in person, and the presumption of

detention, the defendant should remain confined awaiting trial.



                                              Respectfully submitted,


                                              JEFFREY B. JENSEN
                                              United States Attorney


                                              s/ Colleen C. Lang
                                              COLLEEN C. LANG, #56872MO
                                              Assistant United States Attorney
                                              111 South 10th Street, Room 20.333
                                              St. Louis, MO 63102
                                              (314) 539-2200




                                                 6
                                CERTIFICATE OF SERVICE

       I hereby certify that on October 4, 2019, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court=s electronic filing system upon all
counsel of record.


                                             s/ Colleen C. Lang
                                             COLLEEN C. LANG, #56872MO
                                             Assistant United States Attorney




                                                7
